In the

United States Court of Appeals
                For the Seventh Circuit

No. 06-3271

R ONALD D. W ILLIAMS,
                                                Petitioner-Appellant,
                                  v.


B RUCE L EMMON, Superintendent of the Wabash Valley
Correctional Facility,

                                               Respondent-Appellee.


              Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
        No. 1:05-CV-624-LJM-WTL—Larry J. McKinney, Judge.


     A RGUED O CTOBER 2, 2007—D ECIDED M ARCH 4, 2009




 Before E ASTERBROOK, Chief Judge, and M ANION and
W ILLIAMS, Circuit Judges.
  P ER C URIAM. An Indiana jury found Ronald Williams
guilty of murder, and the state trial court sentenced him to
75 years’ imprisonment. Williams’s conviction and sen-
tence were upheld on direct appeal and on collateral
review in the Indiana courts. Williams then petitioned for
a writ of habeas corpus. The district court denied that
2                                             No. 06-3271

petition. We issued a certificate of appealability on the
question whether his trial counsel rendered constitution-
ally deficient assistance. On appeal Williams faults trial
counsel for failing to interview one of two other people
who arrived at the scene where the murder was com-
mitted.


                            I.
  In May 1998 Matthew McGarvey traveled by car with
friends to a neighborhood in Indianapolis, Indiana, to buy
crack cocaine. When they arrived at approximately
11:00 PM , McGarvey left the car and went alone to make
his purchase. Within minutes he suffered a head injury
that caused his death. McGarvey’s friends were parked
roughly 200 feet from where he was beaten and did not
see or hear what happened. But Adair Smith and
Howard Deford, also looking to buy drugs that night, had
a better view.
  Deford and Smith drove away after seeing McGarvey
on the ground; they did not call the police. Authorities
first learned about them several weeks later when a
detective went to Smith’s residence to question her live-
in boyfriend about an unrelated homicide. Smith wanted
to cooperate, hoping that it would help her boyfriend.
Knowing that the officer would be interested in informa-
tion about the McGarvey murder, she volunteered that
she and Deford had happened upon the scene and wit-
nessed McGarvey on the pavement surrounded by attack-
ers. Williams, she said, struck McGarvey on the head with
a black metal pole while others punched and kicked him.
No. 06-3271                                               3

  Police promptly asked Deford for his version of the
incident. Deford, who had been driving, said that the
attack had ended before he saw anything. All that he
could say of his own knowledge was that McGarvey was
prone on the street, while other men (the same people
who Smith had named) were laughing as they left. Despite
this denial of personal knowledge, he also narrated
details of the attack; according to Deford, Smith had
told him these details. Some of the details that Deford
furnished did not match those in Smith’s statement, but
Deford said that Smith had told him that “she’d seen a
bunch of guys kicking this guy on the street . . . [and] a
guy named Blackie [Williams] hit him with a pipe.”
  Williams and five codefendants were charged with
murder. Smith was deposed about three weeks before
trial. Contradicting what she had told the detective, Smith
testified that McGarvey was still standing when she and
Deford turned a corner and saw him for the first time. All
of the defendants, she said, were kicking and punching
him, and he fell to the ground after Williams hit him on
the head with a black pole. Smith repeated several times
during her deposition that Deford had “seen it all,” but she
also maintained that “by law, he’s blind.” Although
Williams’s appointed counsel, Mark Inman, participated
in Smith’s deposition and had read Deford’s statement,
he did not interview or subpoena Deford.
  The defendants were tried jointly, with Smith as the
state’s primary witness. At the February 1999 trial, Smith
repeated her assertions that she saw McGarvey “getting
beat up” by the defendants. Smith insisted that while
4                                               No. 06-3271

seated in Deford’s car she saw Williams hit McGarvey on
the head with a black pole. She also identified several other
attackers and specifically described how each punched,
kicked, or otherwise assaulted him. Smith conceded,
though, that she had been smoking crack and marijuana
on the night of the incident, and that she told the
detective initially that she saw seven men beating
McGarvey, not six as she said at trial. She conceded
that when first interviewed she told the detective that
McGarvey was on the ground, not standing, when she
and Deford arrived. Smith also admitted that she agreed
to speak with the detective in an effort to get her boy-
friend “out of trouble.” Deford was not called by any
party. The jury found Williams guilty of murder. Four
of Williams’s codefendants were convicted of
involuntary manslaughter, and the other was acquitted.
  Williams appealed, arguing that (1) the state’s evidence
was insufficient to support his conviction, (2) the trial
court abused its discretion in excluding evidence that
Smith had “previously worked for the State as a con-
fidential informant while using drugs”; and (3) the trial
court should have dismissed the indictment because the
prosecutor waited until trial to disclose the notes of
police witnesses. The Court of Appeals of Indiana upheld
Williams’s conviction, as did the state supreme court. See
Williams v. State, 749 N.E.2d 1139 (Ind. 2001). The state
appellate court also upheld the convictions of his
codefendants. See Gardner v. State, 724 N.E.2d 624 (Ind.
App. 2000).
  Williams petitioned the state judiciary for post-convic-
tion relief, arguing that his trial counsel had furnished
No. 06-3271                                              5

ineffective assistance. Williams submitted an affidavit
from Deford averring that he would have testified favor-
ably to Williams if he had been called at trial. The trial
court conducted a two-part evidentiary hearing on Wil-
liams’s petition. At the first part in March 2004, Inman
testified that he had not interviewed Deford because
Smith had said that Deford is legally blind. Nothing in the
record suggests that Inman independently verified this
allegation. At the hearing Inman stated that he typically
would not interview a potential witness whose testi-
mony would be “inculpatory or . . . neutral.” But Inman
admitted that Deford’s statement to the police that his
knowledge of the murder was limited to what Smith had
told him contradicted her testimony that Deford had
witnessed the entire incident. Inman also conceded that
it would have made sense to interview Deford. When
asked whether he had any explanation for not con-
tacting Deford, Inman replied that he did not.
  Deford was subpoenaed but became ill, so at the second
part of the hearing in June 2004 Williams entered into
evidence the discovery deposition given by Deford on
April 20, 2004, during the post-conviction proceedings.
Deford had said in 1999 that he was working as a tow-
truck driver. Had he been called at Williams’s trial, he
said, he would have testified that neither he nor Smith
saw McGarvey being attacked. According to Deford,
Smith could not have seen the assault because McGarvey
was lying on the ground by himself when he and Smith
arrived at the scene; Deford said that he had assumed
that McGarvey was intoxicated. Deford acknowledged
that he saw a group of men, including one of Williams’s
6                                               No. 06-3271

codefendants, standing in the street that night, but he
said that the closest man “was about 10, 15 feet away” from
McGarvey. Deford wore thick eyeglasses during the
videotaped deposition, but he was not asked whether
his vision impaired his perception of the crime scene.
  The trial court denied Williams’s petition for post-
conviction relief. The court reasoned that Deford’s testi-
mony would not have changed the trial’s outcome
because his statement to the police in July 1998 that he “did
not actually see anything” conflicted with his deposition
testimony that Smith could not have seen the defendants
attack McGarvey. See Williams v. State, No. 49G03-9807-PC-
123641 (Marion Superior Ct. Aug. 9, 2004) (unpublished
decision). The court also declared that Deford’s deposition
testimony was “not credible, especially considering the
visual impairment he faces.” And, the court continued,
Deford’s absence had not prejudiced Williams because at
trial Smith was “impeached with her prior inconsistent
statements.” The Court of Appeals of Indiana agreed with
these conclusions. That court asserted that Inman “chose
not to investigate Deford because his testimony would
have been incriminating or neutral,” and concluded
that Inman’s decision was “a matter of trial strategy” it
would not second-guess. See Williams v. State, No. 49A04-
0409-PC-482 (Ind. App. Feb. 3, 2005) (unpublished deci-
sion). It follows, the court said, that Williams “failed to
establish prejudice because he did not demonstrate that,
but for counsel’s error, the result of the proceeding
would have been different.”
 Williams then sought collateral review in federal court.
The district court observed that “Smith’s trial testimony
No. 06-3271                                                7

of Williams’ attack on McGarvey was devastating to
Williams. Any information casting doubt on Smith’s
account could have been useful to Williams’s defense.” But
the district court concluded that the Indiana court had
correctly applied Strickland v. Washington, 466 U.S. 688
(1984), and that it was not unreasonable for that court to
find that Inman’s decision not to call Deford did not
constitute deficient performance because his testimony
“would have been incriminating or neutral.” Quoting
the court of appeals’s conclusion, the district court deter-
mined that Williams failed to establish prejudice “because
he did not demonstrate that there was a reasonable proba-
bility that, but for trial counsel’s error, the result of the
proceeding would have been different.” The district
court therefore denied Williams’s petition.


                             II.
  Williams maintains that he received ineffective
assistance because his lawyer did not interview Deford,
who, five years after the trial, said that he had not seen
Williams beat the victim and that Smith, the passenger
in his car who had identified Williams as an assailant,
could not have seen Williams do it. Although Williams
chastises his lawyer for this omission, he does not tell us
what his lawyer did do in his defense, and this is a big
omission.
  When a prisoner seeks a writ of habeas corpus from a
federal court, the question is whether the state court
applied the Supreme Court’s precedents reasonably, not
whether it did so correctly. 28 U.S.C. §2254(d); Holland v.
8                                               No. 06-3271

Jackson, 542 U.S. 649 (2004) (discussing the statute and
the Court’s earlier decisions on the scope of review). Our
first question is whether single oversights by counsel
violate the sixth amendment. The answer is no. The
Supreme Court insists that judges must not examine a
lawyer’s error (of omission or commission) in isolation.
See, e.g., Strickland, 466 U.S. at 690–96. It is essential to
evaluate the entire course of the defense, because the
question is not whether the lawyer’s work was error-free,
or the best possible approach, or even an average one, but
whether the defendant had the “counsel” of which the
sixth amendment speaks. The Court has allowed for the
possibility that a single error may suffice “if that error is
sufficiently egregious and prejudicial.” Murray v. Carrier,
477 U.S. 478, 496 (1986). Lest this exception swallow the
rule, however, we must take the Justices at their word
and search for an “egregious” error—an omission of
something obviously better (in light of what was known
at the time) than the line of defense that counsel pursued.
But Williams does not contend that the state court acted
unreasonably in evaluating whether the error was “egre-
gious” when compared with what Inman did for his client.
  The state’s appellate court analyzed counsel’s entire
performance and observed that it included “consulting
with [Williams], formulating a theory of defense, con-
ducting an investigation to support that theory, deposing
witnesses, objecting to jury instructions, cross-examining
the [State’s] witnesses, objecting to the admission of the
State’s evidence, moving for dismissal of the charge,
moving for a judgment on the evidence, and arguing
his theory of defense to the jury.” Counsel did enough to
give Williams a reasonable shot at an acquittal.
No. 06-3271                                               9

  Would interviewing Deford obviously have been a
better use of time than the steps Inman actually took? The
state court did not act unreasonably in concluding that
interviewing Deford would not have seemed at the time
an obviously superior thing to do, because Deford had
been interviewed, by the police. What Deford said then
(in 1998) is that his entire description had come from
Smith—in other words, that Smith had seen the attack, and
he had not. Given the hearsay rule, this meant that Deford
had nothing useful to contribute. Lawyers preparing for
trial act sensibly in deciding not to re-interview wit-
nesses who have already revealed that everything they
could say would be inadmissible.
  There are two potential responses to this.
  Perhaps there is a per se rule that lawyers always must
interview persons who were near the crime in order to
learn whether they are in fact eyewitnesses, whether or not
they have talked to the police. But the Supreme Court has
never announced such a rule, and under 28 U.S.C. §2254(d)
only the decisions of the Supreme Court are enforceable
on collateral review. What is more, this court has held
that no constitutional rule forbids lawyers from relying
on interviews conducted by the police when deciding
what additional inquiries are in order. Bieghler v. McBride,
389 F.3d 701, 708 (7th Cir. 2004).
  The second potential reply is that what Deford told the
police in 1998 was inconsistent with what Smith said in
1998 (and with Smith’s testimony at trial in 1999). Yet the
conflict, if there was one, was in detail rather than sub-
stance. Deford told the police that he was just relaying
10                                             No. 06-3271

what Smith had told him she had seen. Deford may have
remembered Smith’s statements poorly, but the hearsay
rule forecloses this as a ground of examination. (Deford
may have seen a few things, such as the prone body,
independently; the point is that according to Deford’s
1998 version all details about who did what to whom
came from Smith.)
  Only if Deford had told the police in 1998 that Smith
could not have seen what she claims to have seen would
there be a strong conflict, and thus a pressing need to
interview Deford. This is what Deford did say in 2004. But
in 1998 he said otherwise. The police inquired in 1998
whether Deford had any reason to doubt Smith’s ability
to see what had happened:
 Officer:   Did you ask [Smith] how she could see this?
 Deford: No I did not.
 Officer:   Where did you assume that she saw this?
 Deford: While we were sitting on 21st Street, making
         a turn.
 Officer:   During that 2 minute time?
 Deford: Yes.
Williams’s lawyer had this transcript, which gave him
every reason to think that an interview of Deford
would have been pointless. And the state court concurred.
Indiana’s judiciary concluded that counsel exercised
reasonable tactical judgment, and indeed that Deford’s
statement in 2004 was a recent fabrication: the trial judge
expressly found Deford not credible. This latter finding
No. 06-3271                                             11

means that, had Deford been called in 1999, a hearsay
objection would have prevented him from testifying. He
had no information useful to the defense—or so counsel
reasonably could have concluded. Whatever one may
say in retrospect, the state court did not exceed the
bounds of reasonableness in concluding that Inman
did not commit an “egregious” omission from 1999’s
perspective.
  This is not to deny that Inman may have had reasons to
doubt whether Deford really was just passing along
Smith’s observations. How could she have seen the mêlée
and Deford not? But to pose such a question is not to
show that the state court’s disposition was unreasonable.
Deford was the driver and was looking where he was
going, at the road ahead of him, while Smith, a passenger,
could swivel her head to watch a fracas on the sidewalk.
Passengers often see things that drivers do not. And
Deford does not see very well. The record does not
disclose details about his peripheral vision at night.
Williams contends that Deford must have had at least 20/40
vision with the aid of glasses or contact lenses, because
that’s necessary for a commercial driver’s license (which
Deford would have needed to drive a tow truck, the
occupation he claimed to pursue), but (a) the record does
not show that Deford actually had such a license, (b) it
does not show that Deford was wearing his glasses at the
time in question, and (c) it does not even show that Deford
drove a tow truck. Deford said that he drove a tow truck,
but the state judiciary disbelieved him. If the record
contained some evidence corroborating Deford’s asser-
tions, such as a commercial license or even a pay stub from
12                                              No. 06-3271

a tow-truck operator, then we might get an indirect
estimate of his visual acuity. But all we have is Smith’s
statement that Deford was legally blind, the observation
that he wore thick glasses at his deposition in 2004, and
Deford’s self-serving assertion that he could see well
enough. A federal court can’t assume the truth of
Deford’s testimony and use that assumption to override
the state court’s conclusion that he is not credible.
  The state court made two vital findings of fact. One
is that Deford was lying in 2004. The other is that Inman
made a reasoned tactical decision not to interview Deford,
given what Deford already had said to the police. A state
court’s resolution of a factual dispute stands unless it
failed to develop the record fully and “clear and con-
vincing evidence” demonstrates that an error occurred.
28 U.S.C. §2254(e).
  We do not think that clear and convincing evidence
contradicts the finding that Deford was lying in 2004
about what he had seen, about whether Smith could have
seen what she said she had, and about how he would
have testified if called in 1999. Such a finding, if made by
a federal district judge on the existing record, would have
to be sustained on appeal. See Anderson v. Bessemer City,
470 U.S. 564 (1985) (discussing the standard under Fed. R.
Civ. P. 52). On review under Rule 52, a court of appeals
respects a credibility finding unless the judge has taken
a view inconsistent with the laws of physics or with
uncontradicted documentary evidence. Nothing of that
sort undermines the state judge’s conclusion that Deford
told the truth to the police in 1998 and lied at his deposi-
No. 06-3271                                                13

tion in 2004. The contradiction is itself all that’s needed to
support a credibility decision. That Deford has some kind
of visual impairment also is undisputed; there may be
doubt about how severe the impairment is, but its exis-
tence is real, and this too supports the credibility decision.
The standard under 28 U.S.C. §2254(e) is even more
favorable to the findings under review, but since these
findings would survive an appeal under Rule 52 they
must stand under §2254(e) as well.
   As for the question whether Williams’s lawyer made a
tactical decision: at the post-conviction hearing, Inman
said that he did not remember the case well, or Deford’s
statement at all. Because he didn’t remember Deford’s
role, he could not give a specific reason for not inter-
viewing him. But Inman added that he routinely inter-
viewed anyone who appeared to have any evidence, but
that just as routinely he did not interview people who
did not seem to have exculpatory evidence. That’s the
basis of the state court’s inference that Inman made a
tactical decision not to interview Deford. A lawyer’s
description of his normal practice allows a state court to
conclude that he acted in accord with that practice. (This
is a routine inference, in tort law as well as post-conviction
review.) Williams’s current rendition of this as equivalent
to “counsel didn’t have a reason” is incorrect; that
Inman could not remember a reason is well short of the
proposition that he did not have one; we can not fault
the state court for concluding that counsel acted in
accord with his regular practice and thus had tactical
reasons for his decisions.
14                                              No. 06-3271

   Williams argues as if this appeal were a replay of Stanley
v. Bartley, 465 F.3d 810 (7th Cir. 2006). He thinks
that Stanley establishes a rule that failure to interview any
potential witness leads to collateral relief automatically.
Stanley did not announce any such rule—and, if it had, it
could not be reconciled with §2254(d), which says that
only decisions of the Supreme Court may be enforced
against the states on collateral review. New rules, such
as “interview all potential eyewitnesses”, must be estab-
lished on direct appeal; they can’t be devised by federal
courts of appeals and applied retroactively to set aside
the judgments of state courts. See, e.g., Carey v. Musladin,
549 U.S. 70 (2006); Wright v. Van Patten, 128 S. Ct. 743
(2008).
  At all events, Williams misreads Stanley. That decision
relied heavily on the context of counsel’s omission. Stan-
ley’s lawyer did nothing for him. The biggest omission
was to disdain an interview of a witness who counsel
knew (or should have known) to have exculpatory infor-
mation. Counsel was not saving time on interviews in
order to do something better. To the contrary. Stanley’s
lawyer did not prepare for trial; he just showed up and
winged it. That’s ineffective assistance, when informa-
tion in counsel’s possession suggested that some poten-
tial witnesses had exculpatory information. Here, by
contrast, (a) Inman did considerable preparation
before trial; and (b) Inman had in his hands an interview
of Deford implying that Deford did not possess exculpa-
tory evidence. Our situation is a considerable distance
from Stanley on the dimensions that matter.
No. 06-3271                                             15

   Unless counsel never can rely on statements taken by
the police, a state court does not act unreasonably when
holding that choices such as Inman’s fall short of ineffec-
tive assistance. Because the Supreme Court has not estab-
lished such a per se rule we do not have a single “egre-
gious” omission that spoils what was otherwise a compe-
tent defense. Given the state court’s findings of fact,
and the context of the complete work Inman did for his
client, the state judiciary’s decisions cannot be set aside
under the standard of §2254(d).
                                                A FFIRMED




                           3-4-09